 1                           UNITED STATES DISTRICT COURT
 2                               EASTERN DISTRICT OF CALIFORNIA
 3

 4
      ISAAC DA’BOUR DAWSON,                    1:15-cv-01867-DAD-GSA-PC
 5
                    Plaintiff,                 ORDER RE DEFENDANTS’ NOTICE
 6                                             (ECF No. 95.)
            v.
 7                                             ORDER DIRECTING CLERK TO CORRECT
      BEARD, et al.,                           THE COURT'S RECORD
 8                 Defendants.
 9

10
            Isaac Da’bour Dawson (“Plaintiff”) is a state prisoner proceeding pro se and in forma
11
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. This case now proceeds
12
     with Plaintiff’s initial Complaint filed on December 14, 2015, against defendants Correctional
13
     Officer (C/O) Johnson, C/O Guzman, Sergeant Gonzales, and C/O Sheldon (“Defendants”), on
14
     Plaintiff’s Fourth Amendment claims for unreasonable unclothed body searches. (ECF No. 1.)
15
            On October 19, 2018, Defendants filed a notice informing the court that the correct
16
     spelling of Defendant Sheldon’s last name is “Shelton.” (ECF No. 95.) A review of the court’s
17
     record shows that this Defendant’s last name was entered on the court docket as “Sheldon.”
18

19
            Pursuant to Rule 60(a) of the Federal Rules of Civil Procedure, Athe court may correct a

20   clerical mistake or a mistake arising from oversight or omission whenever one is found in a

21   judgment, order, or other part of the record.@ Fed. R. Civ. P 60(a).

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to

23   correct the spelling of Defendant’s name from Sheldon to “Shelton” on the court’s record.
24
     IT IS SO ORDERED.
25

26      Dated:     October 25, 2018                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
